EXHIBIT 10.1

 

TERM SHEET

 

THIS TERM SHEET (hereinafter "Term Sheet") is entered into as of this day of
June 19, 2017, by and among FIRST FOODS GROUP, INC., a Nevada corporation (the
"Company" or "FIFG"), with offices at 720 Monroe Street, Suite E210, Hoboken, NJ
07030, and The Big Salad Franchise Company, LLC, a Michigan limited liability
company ("TBS"), with offices at 18530 Mack Avenue, #555, Grosse Pointe Farms,
Ml 48236 and John Bornoty ("Sole Member") where specifically referenced upon the
following terms and conditions:

 



 

1) The Company will purchase 100% of the assets or member units of TBS, (or a
combination to be determined by the Parties) including, but not limited to, all
of its revenue streams (exclusive of cash in the bank which Sole Member shall
retain), trademarks, logos, recipes, and intellectual property, in consideration
of the payment of $850,000 in cash at Closing plus the Sole Member shall receive
a 10% equity interest in a subsidiary to be formed by Company that will operate
the TBS franchise program subsequent to Closing. (The $850,000 plus the 10%
equity interest is collectively are the "Purchase Price"). TBS will pay its
"ordinary" accounts payable prior to closing. "Ordinary Accounts Payable" will
be defined by the Parties in the Definitive Agreements.

 

 

 

 

2) Upon Closing, Sole Member will be named Chief Executive Officer of the TBS
subsidiary and Sole Member and Company will enter into an Executive Employment
Agreement ("EEA") that includes an annual salary of $90,000.00, plus other
benefits and bonuses in accordance with those provided to other officers of the
Company but including and not limited to, travel and expenses to various sites,
deferred compensation stock bonus plans and such other benefits as are customary
for Chief Executives in the Company. The EEA shall have a 3-year term, with
renewal options if approved by the Board of FIFG and Sole Member. If by the end
of the due diligence period the Sole Member and Company have not reached a
mutually acceptable EEA, a party or Sole Member may terminate their obligations
under this Term Sheet which will then be of no force and effect.

 

 

 

 

3) The Parties hereto understand and acknowledge that, within 73 days following
the Closing on the purchase, the Company will be required to file a "Super'' 8-K
with the Securities and Exchange Commission which must include an audit report
from an independent public accounting firm registered with the PCAOB covering
the TBS Financial Statements (as defined below) for the years ending December
31, 2015 and 2016, and the unaudited TBS Financial Statements for the quarters
ending March 31, 2017 and June 30, 2017. Any and all costs associated with PCAOB
shall be borne by Company. In addition, Company shall deposit with Butzel Long,
a professional corporation the attorney for TBS in their Escrow Account, Eight
Thousand Five Hundred ($8,500.00) Dollars which escrow funds may be used by TBS
or Company to pay for the PCAOB audit or review and to pay for expenses it
incurs in this transaction including its attorney's fees should Company fail to
close the transaction contemplated by this Term Sheet.

 

 

 

 

4) Company shall be responsible for costs associated with preparing TBS
Financial Statements, except that TBS agrees that if needed it will prepare at
its expense through its usual auditor, audited statements for the most recent
quarter prior to the date of this Term Sheet.

 

 

 

 

5) This Term Sheet has been duly and validly authorized and executed and
delivered on behalf of TBS and, where specified, by the Sole Member and except
as otherwise provided in this Term Sheet, this Term Sheet constitutes a valid
and binding agreement of TBS and the Sole Member enforceable in accordance with
its terms and likewise this Term Sheet is binding on Company.

 

  1

   



 



 

6) The Board of Directors of the Company has authorized the execution and
delivery of this Term Sheet by the Company and has approved this Term Sheet and
the transactions contemplated hereby.

 

 

 

 

7) The Parties agree to prepare and negotiate in good faith "Definitive
Agreements" customary in transactions of this type which will include the
details of this transaction. Neither TBS nor Sole Member shall assume any
liability after the Closing and Company agrees to defend, indemnify and hold
Sole Member and TBS harmless from any claims of any kind or nature arising out
of TBS except to the extent of a misrepresentation or fraud by TBS. The
"Definitive Agreements" will also contain the representations and warranties of
the Parties as is customary in transactions of this type.

 

 

 

 

8) Provided the Parties have agreed on Definitive Agreements, the Closing
("Closing") of the transactions contemplated by this Agreement shall occur (i)
sixty (60) days from the date hereof ("Due Diligence Period") following the
completion and written acceptance of the due diligence performed by the Company
on TBS, which actions must be completed within the Due Diligence Period except
as the Parties may otherwise agree in writing. The Closing shall take place at a
mutually agreeable time and place and is anticipated to close by no later than
sixty (60) days following the date hereof, (the "Closing Date"). Failure by
Company to complete its due diligence within the Due Diligence Period may result
in either Company or TBS terminating this Term Sheet. If Company is not
reasonably satisfied with the results of its Due Diligence, Company may
terminate the Term Sheet.

 

 

 

 

9) At the Closing, the Company, and TBS shall execute, acknowledge, and deliver
(or shall ensure to be executed, acknowledged, and delivered), any and all
certificates, opinions, financial statements, schedules, agreements,
resolutions, rulings or other instruments required by this Term Sheet to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the Parties hereto and their respective legal counsel in
order to effectuate or evidence the transactions contemplated hereby provided
Company has paid by wire transfer or certified check for the portion of the
Purchase Price due in cash and delivered the certificate for the 10% equity
interest described above.

 

 

 

 

10) This Term Sheet may be terminated during the Due Diligence Period by the
Company, or TBS in the event of a breach by the other. Should Company terminate
this Term Sheet or fail to Close, Company will forfeit the remainder of the
$8,500.00 escrow, after deducting expenses as described in paragraph 3 above, to
TBS. Upon such termination, the Parties hereto covenant to return all documents
obtained during the Due Diligence Period. If this Term Sheet is terminated
pursuant to this section, this Term Sheet shall be of no further force or effect
as to any party hereto, and no obligation, right or liability shall arise
hereunder except as otherwise provided. Anything contained herein to the
contrary, notwithstanding, TBS agrees that from the date of signing this Term
Sheet until terminated or expires or the contemplated transactions Close, TBS
will not solicit or accept any offers to sell TBS or its assets, but TBS shall
not be prevented from conducting its business in the normal course.

 

 

 

 

11) "Party" or "Parties" means Company and TBS.

 

  2

   

 





 

12) Each party hereto agrees with the other that, unless and until the
transactions contemplated by this Term Sheet have been consummated, it and its
representatives will hold in strict confidence all data and information obtained
with respect to another party or any subsidiary thereof from any representative,
officer, director or employee, or from any books or records or from personal
inspection, of such other party, and shall not use such data or information or
disclose the same to others, except (i) to the extent such data or information
is published, is a matter of public knowledge, or is required by law to be
published; or (ii) to the extent that such data or information must be used or
disclosed in order to consummate the transactions contemplated by this Term
Sheet. In the event of the termination of this Term Sheet, each party shall
return to the other party all documents and other materials obtained by it or on
its behalf and shall destroy all copies, digests, work papers, abstracts or
other materials relating thereto, and each party will continue to comply with
the confidentiality provisions set forth herein.

 

 

 

 

13) Except for the filing of Form 8k by Company with the SEC which 8 k is
accessible by the public, unless required by applicable law or regulatory
authority, neither of the Parties will issue any report, statement or press
release to the general public, to the trade, to the general trade or trade
press, or to any third party (other than its advisors and representatives in
connection with the transactions contemplated hereby) or file any document,
relating to this Term Sheet and the transactions contemplated hereby, except as
may be mutually agreed by the Parties in writing. Copies of any such filings,
public announcements or disclosures, including any announcements or disclosures
mandated by law or regulatory authorities, shall be delivered to each party at
least one (1) business day prior to the release thereof.

 

 

 

 

14) The laws of the State of Nevada shall apply to this Term Sheet irrespective
of the conflict of laws statutes and venue and jurisdiction shall be in the
courts of Nevada. Company and its officers and directors waive any claim that
Nevada is not a convenient forum.

 

 

 

 

15) Paragraphs 12, 13, 14 and 15 shall survive the termination of this Term
Sheet.

 

  3

   

 

IN WITNESS WHEREOF, the Parties hereto have caused this Term Sheet to be
executed by their respective officers, duly authorized, as of the date
first-above written.

 



 

By: /s/ Harold Kestenbaum

 

Name:

Harold Kestenbaum  

 

Its: Chief Executive Officer  



 

 



 

The Big Salad Franchise Company, LLC,

a Michigan limited liability company

 

 

     

 

[ffg_ex101img1.jpg] 

 

 

 

 

By:

 

 

Name:

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 



 



 

4

